
Exhibit 10.1

 
FIRST AMENDMENT
 
TO
 
LOAN AND SECURITY AGREEMENT
 
This First Amendment to Loan and Security Agreement is entered into as of April
26, 2013 (the “Amendment”), by and between Avidbank Corporate Finance, a
division of Avidbank (“Bank”), Auxilio, Inc., a Nevada corporation (“Auxilio”)
and Auxilio Solutions, Inc., a California corporation (“Auxilio
Solutions”).  Each of Auxilio and Auxilio Solutions are referred to herein as a
“Borrower”, and collectively, as the “Borrowers”.
 
RECITALS
 
Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of April 19, 2012 and as amended from time to time (the “Agreement”).  The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           The following definitions in Section 1.1 of the Agreement is
amended in its entirety to read as follows:
 
“Borrowing Base” means an amount equal to eighty percent (80%) of (i) Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrowers, minus (ii) the Accrued Client Lease Payables
and minus (iii) the Accrued Equipment Pool Liability.
 
“Revolving Maturity Date” means April 26, 2014.
 
2.           Clause (c) of the defined term “Permitted Indebtedness” set forth
in Section 1.1 of the Agreement is amended in its entirety to read as follows:
 
(c)           Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $150,000 in the
aggregate at any given time (or such other amount as consented to by Bank prior
to such incurrence); and
 
3.           In addition to the Permitted Indebtedness and Permitted Liens with
respect to financed equipment as set forth in the Agreement, Bank consents to
Borrower’s incurrence of up to $300,000 in new Indebtedness in calendar year
2013 with respect to additional financed equipment, and such Indebtedness shall
constitute “Permitted Indebtedness” under the Agreement, provided that such
Indebtedness does not exceed the lesser of the cost or fair market value of the
equipment being financed with such Indebtedness and any Lien on such financed
equipment to secure the purchase price of such equipment or indebtedness is
incurred solely for the purpose of financing the acquisition of such equipment.
 
4.           Up to $74,000 of total invoices dated September 1, 2011 or earlier
with respect to equipment purchases by St. Alphonsus shall not be included in
the calculation of cross-aged accounts with respect to which St.
 

 
 

--------------------------------------------------------------------------------

 

Alphonsus is the account debtor, pursuant to clause (b) of the definition of
“Eligible Accounts” set forth in Section 1.1 of the Agreement.
 
5.           Section 2.1(a)(ii) is amended in its entirety to read as follows:
 
Whenever Borrowers desire an Advance, Borrowers will notify Bank by email,
facsimile transmission or telephone no later than 2:00 p.m. Pacific Time, on the
Business Day that is one day before the Business Day the Advance is to be
made.  Each such notification shall be promptly confirmed by a Payment/Advance
Form in substantially the form of Exhibit B hereto.  Bank is authorized to make
Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid.  Bank shall be entitled to
rely on any email or telephonic notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrowers shall
indemnify and hold Bank harmless for any damages or loss suffered by Bank as a
result of such reliance.  Bank will credit the amount of Advances made under
this Section to a Borrower’s deposit account with Bank.
 
6.           Section 2.3(a) is amended in its entirety to read as follows:
 
(a)           Interest Rates.  Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding Daily Balance thereof, at a
rate equal to two percent (2.0%) above the Prime Rate.
 
7.           The second sentence in Section 2.3(c) is amended in its entirety to
read as follows:
 
The minimum interest payable with respect to any calendar quarter shall be
$5,000.
 
8.           Section 2.3(d) is amended in its entirety to read as follows:
 
(d)           Lockbox.  Borrowers shall cause all account debtors to wire any
amounts owing to Borrowers to such account (the “Bancontrol Account”) as Bank
shall specify, and to mail all payments made by check to a post office box under
Bank’s control.  All invoices shall specify such post office box as the payment
address.  Bank shall have sole authority to collect such payments and deposit
them to the Bancontrol Account.  If a Borrower receives any amount despite such
instructions, Borrower shall immediately deliver such payment to Bank in the
form received, except for an endorsement to the order of Bank and, pending such
delivery, shall hold such payment in trust for Bank.  One Business Day after
clearance of any checks, Bank shall credit all amounts paid into the Bancontrol
Account to Borrowers’ operating account at Bank, provided however that Bank may,
in its sole discretion, credit any amounts paid into the Bancontrol Account
first against any amounts outstanding under the Revolving Line, and then any
remaining balance of such amount shall be credited to Borrowers’ operating
account.  Borrowers shall enter into such lockbox agreement as Bank shall
reasonably request from time to time.
 
9.           Section 6.3(a) is amended in its entirety to read as follows:
 

 
 

--------------------------------------------------------------------------------

 

(a) within twenty five (25) days after the last day of each month, aged listings
of accounts receivable and accounts payable, together with a Borrowing Base
Certificate signed by a Responsible Officer in substantially the form of
Exhibit C hereto; and a Compliance Certificate signed by a Responsible Officer
in substantially the form of Exhibit D hereto
 
10.           Section 6.4 of the Agreement is amended in its entirety to read as
follows:
 
6.4 Audits. Bank shall have a right from time to time hereafter to audit
Borrowers’ Accounts and appraise Collateral at Borrowers’ expense, provided that
such audits will be conducted no more often than every six (6) months and shall
not exceed $7,500 per audit unless an Event of Default has occurred and is
continuing.
 
11.           Section 6.8 of the Agreement is amended in its entirety to read as
follows:
 
6.8           Accounts.
 
(a)           On and after June 18, 2013, Borrowers shall maintain and shall
cause each of its Subsidiaries to maintain all of their depository and operating
accounts with Bank. Until such time as Borrowers are in compliance with the
foregoing sentence, Borrowers shall maintain at all times a balance of
unrestricted cash and cash equivalents (not including any cash held in
Bancontrol Account) at Bank of at least $400,000, measured on a monthly basis.
 
(b)           With respect to any investment or other account at or with any
bank or financial institution other than Bank, Borrowers shall cause the
applicable bank or financial institution (other than Bank) to execute and
deliver an account control agreement or other appropriate instrument with
respect to such account to perfect Bank’s Lien in such account in accordance
with the terms hereunder.
 
12.           Section 6.9 of the Agreement is amended in its entirety to read as
follows:
 
6.9           Minimum Liquidity.  Borrowers shall maintain at all times a ratio
of unrestricted cash and cash equivalents (not including any cash held in
Bancontrol Account) plus all accounts receivable to all Obligations owing to
Bank at least 1.75 to 1.00, measured on a monthly basis.
 
13.           Section 6.10 of the Agreement is amended in its entirety to read
as follows:
 
6.10           Minimum Adjusted EBITDA.  Borrowers’ Adjusted EBITDA shall be
positive, as measured on a quarterly basis; provided however that Borrowers’
Adjusted EBITDA may be an Adjusted EBITDA loss of up to $200,000 for any single
quarter so long as Borrowers achieve a positive Adjusted EBITDA for the prior
quarter and subsequent quarter.
 
14.           Exhibit D to the Agreement is replaced with the Exhibit D attached
hereto.
 
15.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance
 

 
 

--------------------------------------------------------------------------------

 

with its respective terms and hereby is ratified and confirmed in all
respects.  Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.  Each Borrower ratifies and reaffirms the
continuing effectiveness of all agreements entered into in connection with the
Agreement.
 
16.           Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
 
17.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.
 
18.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
 
(a)           this Amendment, duly executed by Borrowers;
 
(b)           corporate resolutions and incumbency certificates duly executed by
each Borrower;
 
(c)           an amendment fee equal to $10,000, plus an amount equal to all
Bank Expenses incurred through the date of this Amendment; and
 
(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
[REMAINDER of this page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 

 
AUXILIO, INC.
 
By: ____________________________________         
                                                      
Title: ___________________________________   
                                                             
AUXILIO SOLUTIONS, INC.
 
By:
____________________________________                                                                
 
Title: ___________________________________
 
                                                               
 
AVIDBANK CORPORATE FINANCE,
A DIVISION OF AVIDBANK
 
By:  ______________________________________
                                                              
Title:
_____________________________________                                                                



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
TO:
AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

FROM:
AUXILIO, INC. and AUXILIO SOLUTIONS, INC.

 
The undersigned authorized officer of AUXILIO, INC. and AUXILIO SOLUTIONS, INC.
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrowers and Bank (the “Agreement”), (i) each
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below and (ii) all representations and
warranties of Borrowers stated in the Agreement are true and correct as of the
date hereof.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 

 
Reporting Covenant
Required
Complies
           
Monthly Cash Position
Monthly within 25 days
Yes
No
 
A/R & A/P Agings + Compliance Cert
Monthly within 25 days
Yes
No
 
Quarterly financial statements
Quarterly within 45 days
Yes
No
 
Annual (CPA Audited)
FYE within 120 days
Yes
No
 
10K and 10Q
(as applicable)
Yes
No
 
A/R Audit
Semi-Annual
Yes
No
 
IP Notices
As required under Section 6.10
Yes
No
                     
Financial Covenant
Required
Actual
Complies
             
Minimum Cash at Bank (until all of Borrowers’ accounts outside of Bank have been
closed)
$400,000
$__________
Yes
No
             
Minimum Liquidity Ratio (monthly)
1.75 : 1.00
_____: 1.00
Yes
No

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

             
Adjusted EBITDA – for the prior quarter
 
 
 
Adjusted EBITDA – for current quarter
Maximum Adjusted EBITDA loss of $200,000 allowed, as long as Adjusted EBITDA for
the prior and subsequent quarter  are positive
$__________
 
 
 
$__________
Yes
 
 
 
Yes
No
 
 
 
No
 
   
Comments Regarding Exceptions:  See Attached.
BANK USE ONLY
     
Received
by:                                                                                 
Sincerely,
AUTHORIZED SIGNER
     
Date:                                                                                 
     
Verified:                                                                                 
SIGNATURE
AUTHORIZED SIGNER
         
Date:                                                                                 
TITLE
   
Compliance Status
Yes
No
   
DATE
 



 

 
 

--------------------------------------------------------------------------------

 
